Citation Nr: 0429234	
Decision Date: 10/25/04    Archive Date: 11/08/04	

DOCKET NO.  97-23 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
pterygium of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1948 to March 
1950.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The Board remanded the appeal in April 2000.


FINDINGS OF FACT

1.  The veteran's service-connective right eye pterygium is 
not manifested by visual loss.

2.  The veteran did not report for a VA examination scheduled 
in July 2002.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right eye 
pterygium have not been met.  38 U.S.C.A. §§1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6034 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court's decision in Pellegrini II v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 38 
U.S.C.A. §5103 (a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, a 
substantially complete application was received in October 
1996.

Thereafter, in a May 1997 rating decision the claim was 
denied.  Only after this decision was promulgated did the 
AOJ, in June 2004, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by the VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the appellant was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case is to the Board, and the content of 
the notice has fully complied with the requirements of 38 
U.S.C.A. §5103(a) and 38 C.F.R. §3.159(d).  The statement of 
the case and supplemental statements of the case advised the 
appellant of the laws and regulations pertaining to his 
claim.  These documents informed him of the evidence of 
record, and explained the reasons and bases for denial of his 
claim.  The veteran has been afforded a VA examination.  The 
veteran was scheduled for two different hearings, but failed 
to report for either hearing.  The veteran was scheduled for 
an examination in July 2002, but failed to report for that 
examination.  Multiple statements and private records have 
been submitted, and translations of these have been obtained.  
Therefore, notwithstanding Pellegrini II, to decide the 
appeal would not be prejudicial error to the appellant.

All the VCAA requires is that the duty to notify is satisfied 
and that claimant's be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all do process concerns have been 
satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  See also 38 C.F.R. 
§20.1102 (harmless error.)  All the requirements of the VCAA 
have been fully satisfied and, as discussed above, the timing 
of the notice has not been prejudicial error to the appellant 
in this case.  There is no indication that any further 
development or notification could be undertaken that has not 
already been accomplished.

In accordance with 38 C.F.R. §§4.1, 4.2 and Shafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connective 
disability.  There is nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  This case 
presents no evidentiary considerations, except as noted 
below, which would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. §1155; 38 C.F.R. §§4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§4.7.

The report of a February 1997 VA eye examination reflects 
that the veteran's corrected vision in the right eye was 
20/20, both near and far.  It indicates that the veteran had 
no visual field deficit and no diplopia.  It further reflects 
that the pterygium was confined to the conjunctiva.  The 
diagnoses were age-related maculopathy, senile cataracts and 
quiet recurrent pterygium.  The exam does not attribute any 
of the veteran's visual loss to his service-connected right 
pterygium.  

The veteran's service-connected right eye pterygium has been 
evaluated under Diagnostic Code 6034 of the Rating Schedule.  
Diagnostic Code 6034 provides that pterygium is to be rated 
based on loss of vision.  Ratings based upon loss of vision 
are to be based upon the best distant vision obtainable after 
best correction by glasses.  38 C.F.R. § 4.75 (2003).  

In response to an April 2000 Remand the veteran was scheduled 
for a VA eye examination in July 2002.  The veteran failed to 
report for that examination.

When entitlement to continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or re-examination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  38 C.F.R. § 3.655 (a).  

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. §3.655 (b).

In April 2000 the Board remanded the appeal for the purpose 
of attempting to identify what, if any, of the veteran's 
visual impairment was related to his pterygium of the right 
eye.  An exam for this purpose was scheduled in July 2002.  
The veteran failed to report for that examination.  The other 
evidence of record, including the report of the February 1997 
VA examination, does not attribute any of the veteran's 
visual impairment to his pterygium of the right eye.  
Therefore, the additional examination was necessary to 
establish whether the veteran might be entitled to a 
compensable evaluation for his pterygium of the right eye.  
Because there is no evidence of record indicating that a 
compensable evaluation for the veteran's pterygium of the 
right eye is warranted and because the veteran failed to 
report for the July 2002 VA eye examination, the veteran's 
claim for a compensable evaluation for pterygium of the right 
eye must be denied.


ORDER

An increased (compensable) rating for pterygium of the right 
eye is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



